Citation Nr: 0635472	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  04-20 203A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
low back disorder.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
bladder dysfunction, to include as secondary to a low back 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In September 2006, the veteran 
testified at a Board video conference hearing.

Although the August 2003 rating decision and May 2004 
Statement of the Case reflect that the RO considered the 
issues of entitlement to service connection for a low back 
disorder and bladder dysfunction on the merits, the Board is 
required to determine whether new and material evidence has 
been presented when a claim has been previously disallowed 
based upon the same factual basis.  See Barnett v. Brown, 83 
F.3d 1380, 1384 (Fed. Cir. 1996).  For this reason, the Board 
has listed the issues on the title page as whether new and 
material evidence has been submitted to reopen the claims for 
service connection for a low back disorder and bladder 
dysfunction.

Subsequent to the May 2004 statement of the case, the most 
recent adjudication of the issues on appeal, VA has received 
additional medical evidence and argument in support of the 
veteran's claims.  Some of this evidence was received at the 
RO and some of it was submitted directly to the Board.  
Similarly, some of these communications were accompanied by a 
waiver of the veteran's right to have this evidence initially 
considered by the RO and some of it was not.  See 38 C.F.R. 
§§ 19.31, 20.1304.  Notwithstanding the waivers of initial 
consideration by the RO, the issues of entitlement to service 
connection for a low back disorder and bladder dysfunction 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a low 
back disorder and bladder impairment in a February 1997 
rating decision.  The veteran did not appeal.

2.  The evidence received since the RO's February 1997 rating 
decision is relevant and probative of the issues at hand.


CONCLUSION OF LAW

The evidence submitted since the February 1997 rating 
decision is new and material and the claims for service 
connection for a low back disorder and bladder dysfunction 
are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156(a), 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a low back 
disorder and bladder dysfunction, secondary to his low back 
disorder.  He essentially contends that he sustained a low 
back injury as a result of jumping out of a helicopter during 
service and that, as a result of this incident, he currently 
experiences low back impairment and bladder dysfunction.  

The record reflects that, in an August 1996 rating decision, 
the RO denied service connection for a bladder condition and 
osteoarthritis of the lumbar spine with some osteoporosis 
because there was no evidence to show that these disorders 
were incurred in or aggravated during the veteran's period of 
military service.  This determination was subsequently 
confirmed by a February 1997 rating decision upon receipt of 
the veteran's service medical records.  The veteran did not 
appeal these decisions within one year of receiving 
notification.  Thus, these decisions are final.

Thereafter, in connection with a request to reopen his claims 
received in July 2002, the veteran submitted additional 
medical evidence consisting of private treatment reports.  VA 
subsequently received statements from four individuals who 
served with the veteran during his period of active duty 
service in the Republic of Vietnam in which these individuals 
recall that the veteran sustained a back injury in connection 
with a helicopter jump during a combat mission.  In this 
regard, it is noted that, on behalf of the veteran, his 
accredited representative waived RO jurisdiction with respect 
to these statements.  In addition, an April 2006 statement 
from the veteran's private treating physician includes the 
opinion that the veteran's atonic bladder is related to the 
spinal cord injury he sustained in 1969, during a helicopter 
jump.  

The Board believes that these communications bear 
substantially upon the specific matters under consideration 
as they relate to unestablished facts (whether a low back 
disorder and bladder dysfunction were incurred in or 
aggravated during service) necessary to substantiate the 
claims and raise a reasonable possibility of substantiating 
the claims.  Accordingly, the Board finds that new and 
material evidence has been submitted to reopen the veteran's 
claims of entitlement to service connection for a low back 
disorder and bladder dysfunction.  To this extent only, the 
benefits sought on appeal are granted.

The next step for the Board in this case is to assess the new 
and material evidence in the context of the other evidence of 
record and make new factual determinations.  However, on 
review, it is determined that the veteran's claims must be 
remanded for additional development prior to further 
adjudication by the Board.  See 38 C.F.R. § 3.159(c).

Finally, it is noted that review of the claims folder reveals 
compliance with the duties to assist and notify.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Nevertheless, 
in the event that any defect in notice or assistance is 
found, the Board emphasizes that, given the favorable 
disposition of the appeal, such defect does not result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

ORDER

As new and material evidence has been received, the claim for 
service connection for a low back disorder is reopened.  To 
this extent, the appeal is granted.

As new and material evidence has been received, the claim for 
service connection for bladder dysfunction is reopened.  To 
this extent, the appeal is granted.


REMAND

As noted above, the claims of entitlement to service 
connection for a low back disorder and bladder dysfunction 
have been reopened.  However, before addressing the merits of 
these claims, the Board finds that additional development is 
required.

The evidence of record reflects that, during his active duty 
service in the Republic of Vietnam, the veteran sustained a 
back injury in connection with a helicopter jump during a 
combat mission.  Post-service treatment records reflect 
treatment for low back and bladder disorders as well as 
opinions from the veteran's treating physicians that his 
bladder dysfunction is secondary to the back injury, which he 
sustained in connection with the in-service helicopter jump.  
However, these opinions are not based on a review of the 
veteran's medical history, to include his service medical 
records.  

The veteran has been afforded three VA examinations in 
connection with his bladder claim, most recently in September 
2006.  However, these examination reports do not include an 
opinion with respect to the etiology of the veteran's low 
back disorder.  Inasmuch as the veteran's claims with respect 
to service connection for a low back disorder and bladder 
dysfunction have been reopened and additional relevant 
evidence has been received, the Board finds that a VA 
examination addressing the nature and etiology of the 
veteran's low back and bladder dysfunction based on a review 
of his claims file, to include his service medical records, 
is "necessary" under 38 U.S.C.A. § 5103A(d) and the recent 
decision in McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
 
Accordingly, this case is REMANDED as follows:

1.  The veteran should be afforded a VA 
examination to identify the nature, 
extent, and etiology of his back and 
bladder disorders.  The claims folder 
must be sent to the examiner for review.  
The examiner is asked to offer an 
opinion, which specifically reflects 
consideration of the opinions provided by 
the veteran's private treating 
physicians, as to the following:

a)  Is it at least as likely as not that 
a current back disability is proximately 
due to or the result of the veteran's 
period of service from December 1967 to 
December 1970, to include a back injury 
sustained in connection with a helicopter 
jump during a combat mission.  

b)  If the examiner finds that a current 
back disability is etiologically related 
to the veteran's period of service, is it 
at least as likely as not that a current 
bladder disorder is proximately due to, 
the result of, or aggravated by, this 
back disability.  

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it. 

A complete rationale must be provided for 
all opinions expressed.

2.  After ensuring proper completion of 
all development, the RO should 
readjudicate the issues on appeal, to 
include consideration of the evidence 
added to the record subsequent to the May 
2004 statement of the case.  If the 
dispositions remain unfavorable, the RO 
should furnish the veteran and his 
representative with a supplemental 
statement of the case and afford an 
appropriate opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


